PER CURIAM.
Complaining of a contract known as the terminal agreement which the City of New Orleans signed with ten passenger railroads and the Public Belt-Railroad Commission, plaintiff filed a declaratory action to declare the contract null and void. The claim was “the Terminal Agreement is violative of the 14th Amendment to the United States Constitution” in that it “encroaches upon certain rights and privileges securing bonds owned by it”.
The district judge, concluding that neither complainant, nor intervenor, nor any other holders of the same class of bonds, in whose interest the suit was brought, are prejudiced or adversely affected by the terminal agreement, dismissed the complaint, and plaintiff has appealed.
A careful examination by us of the record and briefs leaves us in no doubt that the judgment was right and that it should be
Affirmed.